DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

In the amendment dated 3/09/2021, the following has occurred: Claim(s) 1-2 have been amended.
Claim(s) 1-3 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. [16/255,217] in view of Iwamoto (US 10518482) and Sigler (US 20170106466 A1).
Regarding claim 1, claim 1 of the copending application teaches all the limitations except,
the second metal with a higher melting point than that of the first metal; 
bringing only a pair of electrodes into contact with a surface of a portion of the second metal plate overlapping the first metal plate; 
and supplying current between the pair of electrodes so as to resistance-heat the second metal present in a current-flowing region to a temperature lower than the melting point of the second metal and higher than the melting point of the first metal, thereby partially melting the first metal plate with heat from the resistance-heated second metal, without melting the second metal plate, so that a melted portion of the first metal plate diffuses to a side of the first metal plate that faces the second metal plate. 
Iwamoto teaches a one-sided welding device that welds two material by bringing only a pair of electrodes into contact with a surface of a portion of the second metal plate (metal plate 13, Fig. 5) overlapping the first plate (thermoplastic resin plate 12, Fig. 5); 
and supplying current between the pair of electrodes so as to resistance-heat the second metal (where the current flows mainly between the electrodes to resistance heat the metal plate 13, Col 7 lines 39-43) present in a current-flowing region through which the current flows to a temperature lower than the melting point of the second metal (melting temperature of the resin 12 is lower than of the metal 13 and the metal is heated to melt the resin; therefore it is interpreted that the temperature the metal 13 is heated to is lower than its melting point, Col 4 lines 43-47) and higher than the melting point of the first [plate], thereby partially melting the first plate with heat from the resistance-heated second metal (the resin is melted due to the heat of the metal plate, Col 4 lines 43-47). 
Sigler teaches a welding method where the first plate is a first metal plate (aluminum 16). Furthermore Sigler also teaches a method of supplying current between the pair of electrodes so as to resistance-heat the second metal (steel workpiece 14, welding is achieved through resistance heating that heats up the steel workpiece 14, par. 57) present in a current-flowing region to a temperature lower than the melting point of the second metal and higher than the melting point of the first metal (the steel workpiece does not melt during current flow, par. 58), thereby partially melting the first metal plate with heat from the resistance-heated second metal (a portion of the aluminum is melted, par. 58), without melting the second metal plate (the steel workpiece does not melt during current flow, par. 58), so that a melted portion of the first metal plate diffuses to a side of the first metal plate that faces the second metal plate, so that an intermetallic compound (interfacial weld bond area 108, which has intermetallic Fe-Al reaction layers, par. 60, Fig. 8) of the first metal and the second metal is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 1 of the copending application to incorporate the teachings of Iwamoto and Sigler to weld two metal plates. Doing so would have the benefit of being able to weld dissimilar metals to prevent voids and micro-cracking in the weld joint (par. 7, Sigler). Sigler teaches that welding dissimilar metals by heating up the second metal to melt the first metal is beneficial to prevent voids and micro-cracking in the weld joint. And Iwamoto teaches a method of using a one-sided welding device to contact and heat up a second metal plate to melt the first plate. Combining the two prior art with claim 1 of the copending application would have been obvious.
Regarding claim 2, claim 2 of the copending application in view of Iwamoto and Sigler teaches the method for joining two dissimilar metal plates according to claim 1, wherein: the bringing the pair of electrodes into contact with the surface of the portion of the second metal plate overlapping the first metal plate includes arranging a pressurizing member (a pressurizing member, claim 2) between the pair of electrodes (“a pressurizing member including a non-conductive material is disposed between the pair of electrodes“, claim 2), the pressurizing member being made of a non- conductive material (non-conductive material, claim 2), and the joining the first and second metal plates includes supplying current between the pair of electrodes while pressuring the second metal plate against the first metal plate using the pressurizing member arranged between the pair of electrodes (“current is applied between the pair of electrodes while pressurizing the first metal plate against the second metal plate with the pressurizing member disposed between the pair of electrodes”, claim 2; it was established  (while this limitation is not explicitly taught by claim 2 of the copending application in view of Iwamotor and Sigler, the structure is capable of performing this function).
Sigler discloses that the melted aluminum wets the faying surface 24 of the steel workpiece (par. 58) where it is understood that the faying surface 24 includes the area outside of the direct weld pool 96. Additionally, it is understood by the examiner that while the steel workpiece may not melt some of the metal may dissolve (par. 58) and that the melted aluminum that wets the faying surface will contain some steel elements, creating an intermetallic compound.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified claim 2 of the copending application in view of Iwamoto and Sigler to incorporate the teachings of Silger and use the method of welding dissimilar metals where the aluminum wets the faying surface of the steel. Doing so would have the benefit of being able to weld dissimilar metals and prevent voids and micro-cracking in the weld joint by only melting one of the metals (par. 7, Sigler).
Regarding claim 3, claim 1 of the copending application in view of Iwamoto and Sigler teaches the method for joining two dissimilar metal plates according to claim 1, wherein the first metal plate is one of an aluminum plate or an aluminum alloy plate (“an aluminum plate or an aluminum alloy plate”, claim 3), and the second metal plate is a steel plate (steel plate, claim 3).
This is a provisional nonstatutory double patenting rejection.

Claim Interpretation
It is noted that the presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 211.013
Regarding claim 1, where it recites the limitation “the first metal plate being made of a first metal” and “the second metal plate being made of a second metal,” the examiner is interpreting the limitations according to what is defined in the specification paragraph 0008 “’first metal plate made of a first metal’ as referred to in the present disclosure includes the first metal plate containing only the first metal, and a plate-shaped base material containing only the first metal and having a metal plating film formed thereon, and indicates a plate containing the first metal as the base material, in practice.” So the limitation is interpreted as –the first metal plate being made of a first metal and a metal plating film containing the first metal as the base material--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trubert (US 6459064 B1) in view of Sigler (US 20170106466 A1) and Rudd (US 3860778 A). 
Regarding claim 1, Trubert discloses a method for joining two dissimilar metal plates (welding a plate to a hollow object, Fig. 1), comprising:
overlaying (sheet metal 30 is laid on top of hollow body 40), as the dissimilar metal plates (where the stacked metals can have different electroconductivity, Col 2 lines 41-44), a first metal plate (hollow body 40) and a second metal plate (sheet metal 30) one on top of the other, second metal with higher volume resistivity than that of the first metal (for metals with different electroconductivity it is preferable to contact the part with lower conductivity, i.e. higher volume resistivity, Col 2 lines 41-44);
bringing only a pair of electrodes into contact with a surface of a portion of the second metal plate overlapping the first metal plate (electrodes contact a portion of the surface of the sheet metal, Col 4 lines 31-32), without any electrodes contacting the first metal plate; and 
supplying current between the pair of electrodes to create a current-flowing region within the second metal plate (current flows through the welding zone, Col 3 lines 59-62), so as to resistance-heat (resistance welding is used to assemble the parts, Col 2 line 2) the second metal present in the current-flowing region (current flows through the welding zone, Col 3 lines 59-62).
Trubert is silent on a method for joining two dissimilar metal plates, comprising: the first metal plate being made of a first metal, the second metal plate being made of a second metal with a higher melting point than that of the first metal
wherein the pair of electrodes are arranged opposite each other with a space therebetween,

thereby partially melting the first metal plate with heat from the resistance-heated second metal, without melting the second metal plate, so that a melted portion of the first metal plate diffuses to a side of the first metal plate that faces the second metal plate, 
and so that an intermetallic compound of the first metal 2 and the second metal is generated between the first metal plate and the second metal plate, and thus joining the first and second metal plates via the intermetallic compound. 
Sigler teaches a method for joining two dissimilar metal plates (welding together steel and aluminum, abstract), comprising: the first metal plate being made of a first metal (where the limitation “the first metal plate being made of a first metal” is interpreted as -- the first metal plate being made of a first metal and a metal plating film containing the first metal as the base material--; aluminum 16, which can have a surface layer of natural aluminum oxide, par. 32), the second metal plate being made of a second metal (where the limitation “the second metal plate being made of a second metal” is interpreted as – the second metal plate being made of a second metal and a metal plating film containing the second metal as the base material--; steel 14, which can have a surface layer of galvanized steel, par. 74; the steel workpiece is more thermally and electrically resistive than the aluminum workpiece, par. 27) with a higher melting point than that of the first metal (the steel workpiece has a higher melting point compared to the aluminum, par. 58)
resistance-heat the second metal present in the current-flowing region to a temperature lower than the melting point of the second metal and higher than the melting point of the first metal (the steel workpiece does not melt during current flow, par. 58), 
, 
and so that an intermetallic compound of the first metal 2 and the second metal is generated between the first metal plate and the second metal plate (interfacial weld bond area 108, which has intermetallic Fe-Al reaction layers, par. 60, Fig. 8), and thus joining the first and second metal plates via the intermetallic compound (intermetallic layers are part of the welded bond area which joins the two metal plates, Fig. 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trubert to incorporate the teachings of Silger and use the method of welding dissimilar metals. Doing so would have the benefit of being able to weld dissimilar metals and prevent voids and micro-cracking in the weld joint by only melting one of the metals (par. 7, Sigler).
Trubert in view of Sigler does not disclose wherein the pair of electrodes are arranged opposite each other with a space therebetween.
Rudd discloses an apparatus for welding overlapping metal parts with only a pair of electrodes (electrodes 18d and 19d, Fig. 21) in contact with the surface of the overlapping metal parts, wherein the pair of electrodes are arranged opposite each other with a space therebetween (electrodes 18d and 19d are arranged oppositely from each other and have a space between them, Fig. 21).
Rudd discloses that the contacts and shape of the electrodes can be of varying shapes (Col 13 lines 5-10) and that he discloses these apparatus for the same purpose of welding together a plurality of metal parts. Rudd discloses the electrode shape of Trubert (Fig. 23) and the electrode shape in claim 1 (Fig. 21) for the purpose of welding together stacked metal plates (Col 3 lines 7-12), where different conditions will be found satisfactory with specific electrode configurations (Col 8 lines 55-60). Substituting to use either Trubert’s electrode design or the claimed electrode design would have been obvious since they are equivalents known for the same purpose of welding stacked metal plates, see MPEP 2144.06 II. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trubert in view of Sigler to incorporate the teachings of Rudd and replace Trubert’s co-axial electrodes with a pair of electrodes arranged oppositely of each other while keeping Trubert’s insulator inbetween the electrodes. Additionally, using the design of electrodes opposite of each other (Fig. 21, Rudd) has the benefit of avoiding weld marks on the visible surface of the stacked sheet, the surface that is not being contacted, for applications in car manufacturing where the outer surface is visible to customers (Col 9 lines 47-53, Rudd).
Regarding claim 2, Trubert in view of Sigler and Rudd discloses claim 2, 
Since in the combination of Rudd into Trubert in view of Sigler, Trubert’s co-axial electrodes are replaced by Rudd’s electrodes however, Trubert’s insulation 50 (Fig. 6) is kept, where now the insulation is in the space between the electrodes of Rudd. It would be obvious to keep Trubert’s insulation since it prevents unwanted voltage flashover between the two electrodes (Col 5 lines 40-41, Trubert). 
This combination results in claim 2, the method for joining two dissimilar metal plates according to claim 1, wherein: 
in the space between the pair of electrodes, the pressurizing member being made of a non- conductive material (insulation 50 is between electrode 18d and 19d based on the combination of Trubert in view of Sigler and Rudd; where the non-conductive under the broadest meaning also means electrically insulating), 
and the joining the first and second metal plates includes supplying current between the pair of electrodes while pressuring the second metal plate against the first metal plate using the pressurizing member arranged between the pair of electrodes (pressure is applied on the workpiece during the welding process, Col 4 lines 49-51, Trubert), so as to push a portion of the intermetallic compound toward regions outside of an area of the melted portion of the first metal plate (while this limitation is not explicitly taught by Trubert in view of Sigler and Rudd, the structure is capable of performing this function).
Sigler discloses that the melted aluminum wets the faying surface 24 of the steel workpiece (par. 58) where it is understood that the faying surface 24 includes the area outside of the direct weld pool 96. Additionally, it is understood by the examiner that while the steel workpiece may not melt some of the metal may dissolve (par. 58) and that the melted aluminum that wets the faying surface will contain some steel elements, creating an intermetallic compound.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Trubert in view of Sigler and Rudd to incorporate the teachings of Silger and use the method of welding dissimilar metals where the aluminum 
Regarding claim 3, Trubert in view of Sigler and Rudd discloses the method for joining two dissimilar metal plates according to claim 1, wherein the first metal plate is one of an aluminum plate (aluminum 16, Sigler) or an aluminum alloy plate, and the second metal plate is a steel plate (steel 14, Sigler).
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/09/2021, with respect to the rejection(s) of claim(s) 1-3 under U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Trubert in view of Sigler and Rudd.
Applicant’s argument that Trubert and Sigler fail to disclose the limitation “bringing only a pair of electrodes into contact with a surface…wherein the pair of electrodes are arranged opposite each other with a space therebetween” is found persuasive. However, see Trubert in view of Sigler and Rudd for new grounds of rejection.
Applicant’s argument that Trubert and Sigler fail to disclose the limitation “push a portion of the intermetallic compound toward regions outside of an area of the melted portion of the first metal plate” is not found persuasive. See Sigler par. 58 where he states that the melted aluminum wets the faying surface 24 of the steel. It is understood by the examiner that the faying surface of the steel workpiece includes the surface area outside of the immediate weld pool 106, see drawing below.

    PNG
    media_image1.png
    538
    785
    media_image1.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/SIMPSON A CHEN/               Examiner, Art Unit 3761                          

/IBRAHIME A ABRAHAM/               Supervisory Patent Examiner, Art Unit 3761